539 So.2d 1178 (1989)
Ismael PEREZ, Appellant,
v.
Martha M. PEREZ, Appellee.
No. 88-1195.
District Court of Appeal of Florida, First District.
March 16, 1989.
John F. Kattman, of Kattman, Eshelman & MacLennan, P.A., Jacksonville, for appellant.
Barry L. Zisser and Nancy N. Nowlis, Jacksonville, for appellee.
SHIVERS, Judge.
Appellant/husband appeals from a final judgment of dissolution of marriage dividing the parties' assets and ordering husband, among other things, to pay all of appellee/wife's medical, psychiatric, and dental expenses not covered under husband's policy of insurance. We affirm the division of marital assets, finding no abuse of discretion. Canakaris v. Canakaris, 382 So.2d 1197 (Fla. 1980). We reverse the open-ended award of medical expenses, however, and remand for the trial court to determine husband's maximum liability for wife's medical, dental, and psychiatric expenses. Richards v. Richards, 477 So.2d 620 *1179 (Fla. 5th DCA 1985); Miller v. Miller, 466 So.2d 356 (Fla. 5th DCA 1985); Jordan v. Jordan, 389 So.2d 1258 (Fla. 1st DCA 1980).
AFFIRMED IN PART, REVERSED, AND REMANDED.
ZEHMER and BARFIELD, JJ., concur.